Case 1:19-cv-00109-SM Document 48-18 Filed 05/18/20 Page 1 of 2




      Exhibit 18
                  Case 1:19-cv-00109-SM Document 48-18 Filed 05/18/20 Page 2 of 2
From: Katharine R. Strong <Katharine.R.Strong@dartmouth.edu>
Sent: Monday, October 02, 2017 12:54 PM EDT
To: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
CC: Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>; Laurie Welch <laurie.welch@dartmouth.edu>; Adam J. Knowlton-
Young <Adam.J.Knowlton-Young@dartmouth.edu>; Adella-Marie G. Cloutier <Adella-Marie.G.Cloutier@dartmouth.edu>
Subject: RE: Case Packet
Good Afternoon, Mark –
I’m following up on a concerns shared with me by Sarah McKinney and your Dean, Anne Hudak, regarding your need for additional
time to complete your request for review. Having heard their concerns, I’m an granting one final extension. Please have your letter to
our office by Wednesday, October 4, 2017 at noon.
You Dean also shared that you inquired about how you could listen to the recording of the hearing. If you would like access to the
recording, please request it in writing to me and/or Judicial.Affairs@Dartmouth.edu. We can arrange for you to have access via a
secure server we use.
Sincerely,
~K

Katharine R. Strong | Dartmouth College
Director | Judicial Affairs
5 Rope Ferry Road – Room 206 | Hanover, NH 03755

Katharine.R.Strong@dartmouth.edu
P - 603.646.3482
F – 603.646.0421


From: Katharine R. Strong
Sent: Monday, September 25, 2017 4:32 PM
To: Mark I. Anderson <Mark.I.Anderson.18@dartmouth.edu>
Cc: Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>; Laurie Welch <laurie.welch@dartmouth.edu>; Adam J. Knowlton-Young
<Adam.J.Knowlton-Young@dartmouth.edu>; Adella-Marie G. Cloutier <Adella-Marie.G.Cloutier@dartmouth.edu>
Subject: RE: Case Packet

Good Afternoon, Mark –
Thank you for your email. I am writing to confirm that I will extend the deadline for your request for review letter through the weekend.
Please have your letter to our office by Monday, October 2, 2017 at noon.
Sincerely,
~K

Katharine R. Strong | Dartmouth College
Director | Judicial Affairs
5 Rope Ferry Road – Room 206 | Hanover, NH 03755

Katharine.R.Strong@dartmouth.edu
P - 603.646.3482
F – 603.646.0421


From: Mark I. Anderson
Sent: Monday, September 25, 2017 3:08 PM
To: Katharine R. Strong <Katharine.R.Strong@dartmouth.edu>; Anne B. Hudak <Anne.B.Hudak@dartmouth.edu>
Subject: Re: Case Packet

Hi Kathrine,

I wanted to write and ask if I could get an extension on the date which I need to submit my “Request for Review” by. I’m having a
hard time thinking clearly, and do not think it’ll be possible for me to coherently convey all the information I need to communicate in
writing by the current deadline of September 29th.

Thank you and best regards,
Mark Anderson


From: Katharine R. Strong
Sent: Monday, September 25, 2017 11:12:36 AM
To: Mark I. Anderson; Adella-Marie G. Cloutier
Cc: Anne B. Hudak; Adam J. Knowlton-Young; Laurie Welch
Subject: RE: Case Packet

Good Afternoon, Mark –
I’ve attached a copy of the “Case Note” from your hearing. This will provide you with the rationale for the committee’s decision in
finding you responsible and in determining your sanction.
If you have any further questions, please us know.
Sincerely,
~K




                                                                                                                      DARTMOUTH001287
